
	
		I
		111th CONGRESS
		1st Session
		H. R. 4079
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2009
			Mr. Perriello
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to temporarily
		  remove the requirement for employers to increase wages for veterans enrolled in
		  on-the-job training programs.
	
	
		1.Removing requirement for
			 employers to increase wages for veterans enrolled in on-the-job training
			 programs
			(a)In
			 general
				(1)Removing
			 requirementSubsection (b) of
			 section 3677 of title 38, United States Code, is amended to read as
			 follows:
					
						(b)(1)The training
				establishment offering training which is desired to be approved for the
				purposes of this chapter must submit to the appropriate State approving agency
				a written application for approval which, in addition to furnishing such
				information as is required by the State approving agency, contains a
				certification that—
								(A)the wages to be paid the eligible veteran or person upon entrance into
				training, are not less than wages paid nonveterans in the same training
				position and are at least 50 per centum of the wages paid for the job for which
				the veteran or person is to be trained; and
								(B)there is reasonable certainty that the job
				for which the eligible veteran or person is to be trained will be available to
				the veteran or person at the end of the training period.
								(2)The requirement for certification under
				paragraph (1) shall not apply to training described in section 3452(e)(2) of
				this
				title.
							.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on October 1, 2010, and shall apply to a
			 veteran who enrolls in a program of training on the job approved under section
			 3677 of title 38, United States Code, on or after such date.
				(3)SunsetEffective October 1, 2015, subsection (b)
			 of such section, as amended by paragraph (1) of this section, is amended to
			 read as follows:
					
						(b)(1)The training
				establishment offering training which is desired to be approved for the
				purposes of this chapter must submit to the appropriate State approving agency
				a written application for approval which, in addition to furnishing such
				information as is required by the State approving agency, contains a
				certification that—
								(A)the wages to be paid the eligible veteran or person (i) upon entrance into
				training, are not less than wages paid nonveterans in the same training
				position and are at least 50 per centum of the wages paid for the job for which
				the veteran or person is to be trained, and (ii) such wages will be increased
				in regular periodic increments until, not later than the last full month of the
				training period, they will be at least 85 per centum of the wages paid for the
				job for which such eligible veteran or person is being trained; and
								(B)there is reasonable certainty that the job
				for which the eligible veteran or person is to be trained will be available to
				the veteran or person at the end of the training period.
								(2)The requirement under paragraph (1)(A)(ii)
				shall not apply with respect to a training establishment operated by the United
				States or by a State or local government.
							(3)The requirement for certification
				under paragraph (1) shall not apply to training described in section 3452(e)(2)
				of this
				title.
							.
				(b)ReportNot later than June 1, 2015, the Secretary
			 of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the
			 House of Representatives and the Committee on Veterans’ Affairs of the Senate a
			 report on the effects of removing the requirement for a private employer to
			 provide wage increases to veterans enrolled in a program of training on the job
			 approved under section 3677 of title 38, United States Code.
			
